Citation Nr: 0215153	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right ankle injury prior to July 1999 and in 
excess of 10 percent from July 1999.  

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of flexion of the right (major) elbow, as 
residuals of a right forearm injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for limited and painful motion of the right (major) wrist, as 
residuals of a right forearm injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
January 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and initial 
noncompensable ratings for residuals of a right ankle injury, 
lumbosacral strain, and a right shoulder injury, and an 
initial 10 percent rating for residuals of a right forearm 
injury.  

The Board notes that the veteran also perfected an appeal of 
the issues of entitlement to initial compensable ratings for 
lumbosacral strain and a right shoulder injury.  However, in 
an April 2000 statement, the veteran indicated that he wished 
to pursue his appeal concerning the above-listed issues.  In 
addition, during the August 2002 Board hearing, both the 
veteran and his representative agreed that the issues for 
appeal were as set forth herein.  Accordingly, the appeal on 
the issues of entitlement to initial compensable ratings for 
lumbosacral strain and a right shoulder injury are considered 
withdrawn.  See 38 C.F.R. § 20.204 (2002).   

The Board finds that additional claims are reasonable raised 
by review of the record, specifically, whether the veteran is 
entitled to a separate disability rating for right forearm 
scars and disability of the right hand and fingers as 
residuals of the right forearm injury.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995) (VA's duty to assist includes, where 
appropriate, the gathering of evidence and the reading of the 
claim documents in a liberal manner so as to identify and 
adjudicate all claims reasonably raised by the record whether 
or not formally claimed in the VA application); accord Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  Because these 
claims have not been adjudicated, they are referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  


FINDINGS OF FACT

1.  The veteran regularly works as an appliance repairman.  

2.  Prior to July 1999, right ankle range of motion was 
normal with no crepitation, swelling, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting.  

3.  From July 1999, right ankle plantar flexion motion has 
been markedly limited with pain upon full weight-bearing of 
the veteran's body.  

4.  The medical evidence shows no crepitation, swelling, 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, use of a brace, or 
malunion impairment of the tibia or fibula attributable to 
residuals of the right ankle injury.  

5.  The veteran's right arm is his major, or dominant, arm.  

6.  Right elbow flexion demonstrates about 40 degrees loss of 
flexion due to pain and other factors affecting functional 
loss.    

7.  The medical evidence regarding the right wrist shows no 
ankylosis, crepitation, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting or standing attributable to limited and painful 
motion of the right wrist.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a right ankle injury prior to July 1999 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5271 (2001).  

2.  The criteria for a 20 percent rating for residuals of a 
right ankle injury from July 1999 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262, 5271 (2001).  

3.  The criteria for an initial rating in excess of 10 
percent for limitation of flexion of the right elbow, as 
residuals of a right forearm injury, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5206, 5207, 5208 (2001).  

4.  The criteria for an initial rating in excess of 10 
percent for limited and painful motion of the right wrist, as 
residuals of a right forearm injury, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5214, 5215 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The right ankle, right elbow, and right wrist increased 
ratings claims may be decided on the merits because VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran received VA 
examinations in July 1998, August 1999, and September 2001, 
filed numerous lay statements with the RO, and provided sworn 
testimony at an August 2002 video hearing before the Board.  
The RO's December 1998, June 1999, August 1999, March 2000, 
January 2001, June 2001, August 2001, June 2002, and August 
2002 letters to the veteran, the December 1998, March 2000, 
and January 2001 rating decisions, and the June 1999, March 
2000, January 2001, and June 2002 statements of the case 
informed the veteran of the applicable laws and regulations, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies, which include service and VA medical records, and 
request medical records from the identified private health 
care providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The RO's June 
2001 letter specifically informed the veteran of the 
applicable provisions of the Veterans Claims Assistance Act 
of 2000.  Since the veteran was informed of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA also attempted to obtain such evidence, VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Analysis

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  

Entitlement to an initial compensable rating for residuals of 
a right ankle injury prior to July 1999 and in excess of 10 
percent from July 1999

The December 1998 rating decision granted service connection 
and an initial noncompensable rating for residuals of a right 
ankle injury, status post open reduction and internal 
fixation, from April 1998, and the veteran perfected an 
appeal of the initial noncompensable rating.  Although the 
March 2000 rating decision increased the rating for the right 
ankle disability to 10 percent from July 1999, the claims for 
an initial compensable rating prior to July 1999 and in 
excess of 10 percent from July 1999 remain before the Board.    

Residuals of the right ankle injury have always been 
evaluated under the criteria for limited motion of the ankle.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Limited motion of 
the ankle is assigned a 20 percent evaluation if marked and a 
10 percent evaluation if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  In addition, the existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion, as it is in 
Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  

Based on the evidence of record, the Board finds that the 
veteran's right ankle range of motion with functional loss 
and pain do not support a compensable rating prior to July 
1999.  The veteran's right ankle range of motion was normal 
at the July 1998 VA examination, when he reported right ankle 
pain and having to wear a wrap to play soccer but having no 
significant swelling or right ankle distortion.  The medical 
evidence also showed no crepitation, swelling, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting.  A compensable rating cannot be 
justified for this time period.  38 C.F.R. § 4.7.  

For the period from July 1999, an increased rating of 20 
percent can be established for limitation of right ankle 
motion with functional loss and pain.  During the August 1999 
VA examination, the veteran reported right ankle stiffness in 
the morning and evening that eased only with continuous 
movement.  Chronic right ankle pain had forced the veteran to 
stop activities that he enjoyed, such as playing soccer and 
running.   A July 1999 intraarticular injection eliminated a 
great deal of pain from the right ankle joint but caused new 
pain in another part of the right ankle.  At the September 
2001 VA examination, it was noted that, unless he took large 
amounts of over-the-counter medications, he was awake all 
night with the right ankle pain that had appeared at the time 
of the July 1999 intraarticular injection.  Objectively, 
there was no evidence of right ankle crepitation, swelling, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting.  However, the 
examiner assigned an additional 20 degree loss of plantar 
flexion with weightbearing secondary to pain and stiffness, 
even though range of motion of the right ankle was 
essentially normal at each examination.  Given this 
assessment, as well as the involuntary termination of 
physical activities, the Board finds that the overall 
disability picture more closely approximates marked 
limitation of right ankle motion since July 1999. Id.    

Finally, the Board notes that the veteran's symptoms of right 
ankle disability do not support higher ratings under the 
criteria for impairment of the right knee and leg under 
Diagnostic Code 5262.  38 C.F.R. § 4.71a.  That is, although 
the veteran wore a wrap to play soccer in July 1999 and 
reported wearing lace-up cowboy boots to isolate ankle pain 
in August 2002, the medical evidence showed no use of a brace 
or nonunion or malunion impairment of the tibia or fibula to 
support a higher rating under that diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (Board's choice of 
diagnostic code should be upheld if supported by explanation 
and evidence). 

In summary, the Board finds that the preponderance of the 
evidence is against an initial noncompensable rating prior to 
July 1999.  The evidence supports a 20 percent rating from 
July 1999.  38 C.F.R. § 4.3.    


Entitlement to an initial rating in excess of 10 percent for 
limitation of flexion of the right (major) elbow, as 
residuals of a right forearm injury

The March 2000 rating decision recharacterized the veteran's 
right forearm disability as two separate disabilities and 
granted service connection and an initial 10 percent rating 
for limitation of flexion of the right elbow from August 
1999, and the veteran perfected a timely appeal of the 
initial 10 percent rating.  The January 2001 rating decision 
continued the 10 percent rating.  

Initially, the Board notes that the July 1998, August 1999, 
May 2001, and September 2001 VA examiners state that the 
veteran is right-handed.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  Therefore, the 
veteran's right arm is his major, or dominant, arm, and his 
right elbow is his major, or dominant, elbow.  

Limitation of flexion of the right elbow, as residuals of the 
right forearm injury, have always been evaluated under the 
criteria for limitation of flexion of the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Limitation of flexion of the 
major forearm is assigned a 50 percent rating if limited to 
45 degrees, a 40 percent rating if limited to 55 degrees, a 
30 percent rating if limited to 70 degrees, a 20 percent 
rating if limited to 90 degrees, and a 10 percent rating if 
limited to 100 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.      

Reviewing the evidence, the Board finds that a greater 
initial evaluation limitation of right forearm motion is not 
warranted.  The July 1998 VA examination shows right elbow 
range of motion from 0 to 145 degrees, with pronation to 80 
degrees and supination to 80 degrees.  The report of the 
August 1999 VA examination does not include specific range of 
motion findings.  However, the examiner concluded that, 
because of the forearm injury, there was "an effective loss 
of elbow range of motion of flexion at 40 degrees."  
Similarly, the September 2001 VA examination describes the 
range of motion of the wrists, but there is no exact notation 
of elbow flexion and extension.  There was right elbow active 
supination limited to 75 degrees.  Repeated flexion with 
weights on the right side caused pain after about five 
repetitions.  In addition, the veteran described pain with 
right arm supination or pronation.  The examiner stated that 
the veteran had "an effective loss of elbow motion based on 
Deluca examination of 40 degrees."  

Recent examinations demonstrate a loss of 40 degrees of 
flexion based on pain and other factors affecting functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-
207.  Thus, the veteran retains about 100 degrees right elbow 
flexion.  See 38 C.F.R. § 4.71, Plate I (normal range of 
motion of the elbow).  There is no other evidence of 
swelling, abnormal motion, crepitation, instability, atrophy, 
or other abnormality.  Therefore, the overall disability 
picture more nearly approximates the criteria for a 10 
percent rating.  38 C.F.R. § 4.7.  In addition, the Board 
finds that no higher rating is available under the criteria 
for limitation of major forearm extension.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  Specifically, there is no 
evidence of impaired extension.  See Butts, supra.  
Therefore, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for limitation of flexion of the right elbow.  
38 C.F.R. § 4.3.    


Entitlement to an initial rating in excess of 10 percent for 
limited and painful motion of the right wrist, as residuals 
of a right forearm injury

The December 1998 rating decision granted service connection 
and an initial 10 percent rating for residuals of a right 
forearm injury from April 1998, and the veteran perfected a 
timely appeal of the initial rating.  The March 2000 rating 
decision recharacterized the veteran's right forearm 
disability as two separate disabilities and continued the 10 
percent rating for limited and painful motion of the right 
wrist.  The January 2001 rating decision continued the 10 
percent rating.  

Limited and painful motion of the right wrist has always been 
evaluated under the criteria for limitation of the wrist.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5215.  The veteran's 
right hand is his major, or dominant, hand.  38 C.F.R. 
§ 4.69.  Therefore, the veteran's right wrist is his major, 
or dominant, wrist.  A 10 percent rating is the maximum 
evaluation available under Diagnostic Code 5215 for the 
dominant hand.  Therefore, a rating in excess of 10 percent 
may be assigned only under a different diagnostic code or on 
an extra-schedular basis.  

However, the Board finds that the veteran's right wrist range 
of motion and functional loss and pain demonstrate that a 
higher rating is not warranted for ankylosis of the major 
wrist.  Ankylosis of the major wrist is assigned a 50 percent 
evaluation if unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation.  Ankylosis of the major 
wrist is assigned a 40 percent evaluation if in any other 
position, except favorable.  Ankylosis of the major wrist is 
assigned a 30 percent evaluation if favorable in 20 degrees 
to 30 degrees dorsiflexion.  Extremely unfavorable ankylosis 
will be rated as loss of use of hands under Diagnostic Code 
5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Functional 
loss and pain must also be considered when evaluation is 
based on limitation of motion, as it is for ankylosis of the 
wrist.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206-207.  

The worst range of right wrist motion was ulnar deviation to 
20 degrees with pain after ten repetitions of lifting a five-
pound weight in August 1999, ulnar deviation to 25 degrees 
with pain after five repetitions of lifting a ten-pound 
weight in September 2001, ulnar deviation to 25 degrees in 
October 2001, and extension to 40 degrees and flexion to 40 
degrees in July 1999.  The other ranges of right wrist motion 
were normal at VA examinations and appointments from July 
1998 to October 2001.  Although the veteran felt that his 
right wrist disability was at least partly responsible for 
adding 15 to 20 minutes of repair time on each appliance 
repaired, the medical evidence regarding the right wrist 
showed no ankylosis, crepitation, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting and standing.  

Moreover, the Board finds that referral for consideration of 
an extraschedular rating for the right wrist, as well as for 
the right ankle and right elbow, is not warranted because 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1) (2001).  That is, the record does not reflect 
frequent hospitalizations.  In addition, there is no evidence 
of marked interference with employment attributed to any of 
the disabilities that is not already contemplated by the 
regular rating schedule.  See 38 C.F.R. § 4.1 (the rating 
schedule is based on the average impairment of earning 
capacity).  Although the disabilities apparently cause 
increased repair time, the veteran continues to work 
regularly as an appliance repairman.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for limited and painful motion 
of the right wrist.  38 C.F.R. § 4.3.    



ORDER

An initial compensable rating for residuals of a right ankle 
injury prior to July 1999 is denied.  

A 20 percent rating for residuals of a right ankle injury 
from July 1999 is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for limitation of 
flexion of the right elbow, as residuals of a right forearm 
injury, is denied.  

An initial rating in excess of 10 percent for limited and 
painful motion of the right wrist, as residuals of a right 
forearm injury, is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

